This is an appeal from a decision of the Workmen’s Compensation Board awarding to the claimant double compensation against an alleged uninsured employer. Claimant was an immature boy employed by the appellant upon an oil and coal truck. The board found that while claimant was in the act of putting out a gutter fire, that was menacing his employer’s fuel truck, he was engaged in the regular course of his employment and sustained accidental injuries in the nature of first and second degree burns of the body. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Application for penalty denied. Hill, P. J., Heffernan, Poster and Russell, JJ., concur; Brewster, J., talcing no part.